United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE NAVY, AIR
SYSTEMS COMMAND CENTER,
China Lake, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1959
Issued: February 11, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 28, 2015 appellant filed a timely appeal of a September 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his claim for
traumatic injury.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by
the claimant and received by OWCP before a final decision is issued. In this case, OWCP
denied appellant’s claim for a traumatic injury by decision dated September 10, 2015. That
decision found that he had failed to provide any medical evidence to support his claim.
On September 8, 2015 however OWCP received an August 31, 2015 report from
Dr. Mehul Taylor, a Board-certified orthopedic surgeon. The Board finds that OWCP did not
review the medical evidence it received on September 8, 2015. The Board has held that OWCP
must review all evidence submitted by claimant prior to the issuance of a final decision.2 This
1

41 ECAB 548 (1990).

2

Linda Johnson, 45 ECAB 439 (1994).

case is remanded to OWCP to enable it to properly consider all the evidence submitted at the
time of its September 10, 2015 decision.
Following such further development as OWCP deems necessary, it shall issue an
appropriate decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the September 15, 2015 Office of Workers’
Compensation Programs’ decision is set aside. The case is remanded for further proceedings
consistent with the order of the Board.
Issued: February 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

